Exhibit 10.53

AMENDMENT NO. 1

TO THEADA-ES, INC.

AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

The Board of Directors of ADA-ES Inc., a Colorado corporation (the “Company”),
hereby adopts the following Amendment No. 1 to the ADA-ES, Inc. Amended and
Restated 2007 Equity Incentive Plan (this “Amendment”), effective as of the date
the shareholders approve the Amendment at the Company’s 2012 Annual Meeting.

WHEREAS, effective April 27, 2007, the Board of Directors of the Company adopted
the ADA-ES, Inc. 2007 Equity Incentive Plan (the “ Original Plan”), subject to
approval of the shareholders of the Company;

WHEREAS, the shareholders of the Company approved the Original Plan at the
Annual Meeting of Shareholders of the Company held on June 19, 2007;

WHEREAS, the Board of Directors of the Company further amended and restated the
Original Plan as of August 31, 2010 ( the “Plan”) to make non-material changes
to assure Internal Revenue Code Section 409A compliance and to increase the
non-management director annual grant limit to 15,000 shares of Common Stock from
10,000 shares;

WHEREAS, as of February 1, 2012, the Plan had 1,000,000 authorized shares and
only 138,436 remaining for issuance under the Plan;

WHEREAS, the Board of Directors of the Company believes that providing
directors, officers and employees with equity incentives such as stock options
will contribute substantially to our future success by further aligning the
interests of such key persons with those of our shareholders and that without
the Amendment, there would be an insufficient number of shares eligible for
grant pursuant to the Plan in order to best satisfy the purposes of the Plan;

WHEREAS, the Board of Directors of the Company approved the Amendment in order
to amend Section 3(a) of the Plan to replace the number 600,000 with 1,300,000
and to replace the number 1,000,000 at the end of that Section with 1,800,000
and to amend Section 6(f) of the Plan to replace the number 30,000 with 50,000
in two places and the number 15,000 with 25,000.

NOW, THEREFORE, intending to be legally bound hereby, the Company hereby amends
the Plan as follows:

1. Section 3(a) of the Plan is hereby amended in its entirety to read as
follows:

“(a) Subject to the provisions of Section 10 below, the stock subject to this
Plan shall be the Company’s Common Stock, no par value per share (the “Common
Stock”), presently authorized but unissued or subsequently acquired by the
Company. Subject to adjustment as provided in Section 10 hereof, the aggregate
amount of Common Stock to be delivered upon the exercise of all Awards granted
under this Plan shall not exceed one million three hundred thousand
(1,300,000) shares of Common Stock as constituted on the effective date of this
Plan, or the effective date of any amendment affecting this provision. In
addition, the shares reserved for issuance of Awards granted under this Plan
will automatically be increased on the first day of each fiscal year, beginning
with the fiscal year commencing January 1, 2008, by an amount equal to ten
percent (10%) of the increase in the total number of shares of Common Stock
outstanding on the last day of the immediately preceding fiscal year over the
number of outstanding shares of Common Stock on such date one year prior, or
such lesser number of shares as is later ratified by the Board at their first
meeting or action in such new fiscal year; provided, that in no event shall any
such annual increase exceed three hundred thousand (300,000) shares and provided
further, that in no event shall the total number of shares authorized for
issuance under this Plan exceed one million eight hundred thousand
(1,800,000) shares.



--------------------------------------------------------------------------------

2. Section 6(f) of the Plan is hereby amended in its entirety to read as
follows:

“(f) Individual Award Limits. Following the date that the exemption from
application of Section 162(m) of the Code described in Section 18 (or any
exemption having similar effect) ceases to apply to Awards, the maximum number
of Shares with respect to which Awards (including awards for Options or
Restricted Stock) may be granted to any Grantee in any fiscal year of the
Company shall be fifty thousand (50,000) Shares; provided, however, that
Non-Management Directors shall be entitled to receive Awards in any fiscal year
for no more than twenty five thousand (25,000) Shares. In connection with a
Grantee’s commencement of Continuous Service, a Grantee who is an Employee may
be granted Options for up to an additional fifty thousand (50,000) Shares which
shall not count against the limit set forth in the previous sentence. The
foregoing limitations shall be adjusted proportionately in connection with any
change in the Company’s capitalization pursuant to Section 10 below. To the
extent required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing limitations with respect to a Grantee, if any Option is
canceled, the canceled Option shall continue to count against the maximum number
of Shares with respect to which Options may be granted to the Grantee. For this
purpose, the repricing of an Option shall be treated as the cancellation of the
existing Option and the grant of a new Option.

3. Defined Terms. Unless otherwise stated herein, each capitalized term used in
this Amendment shall have the same meaning as provided for such capitalized term
in the Plan. From and after the date hereof, all references in the Plan, as
amended by this Amendment, to the “Plan” shall mean the Plan, as amended by this
Amendment.

4. All of the other terms of the Plan continue with full force and effect.

The undersigned, being the Senior Vice President and Chief Financial Officer of
ADA-ES, Inc. hereby certifies that the foregoing is a true and correct copy of
the Amendment, as adopted by the Board of Directors on February 24, 2012, and as
adopted by the shareholders on                     , 2012.

 

ADA-ES, Inc. By:   /s/ Mark H. McKinnies   Mark H. McKinnies, Senior Vice
President and Chief Financial Officer